PER CURIAM.
This matter is before the Court for consideration of proposed amendments to the Rules of the Supreme Court Relating to Admissions to the Bar (rules). We have jurisdiction, see art. V, § 15, Fla. Const., and adopt the proposed amendments.
On March 19, 2009, this Court requested the Florida Board of Bar Examiners (Board) to prepare and file a proposed rule that would limit the confidential conditional admission feature to persons who are permanent Florida residents, who will be engaged in the practice of law primarily in Florida, and who can and will be monitored in Florida.1 Pursuant to the Court’s request, the Board petitions the Court to amend rules 3-22.5, 3-23.6, and 5-15, as opposed to proposing a new rule. The proposed amendments were published for comment in The Florida Bar News on June 1, 2009. No comments were received.
Rule 5-15, Bar Jurisdiction after Admission, as amended, will require an applicant who is conditionally admitted to membership in The Florida Bar to live and work in Florida throughout the probationary period of admission as well as to comply with all other terms of the conditional admission. Rule 3-22.5, Board Action Following an Investigative Hearing, and rule 3-23.6, Board Action Following Formal Hearing, as amended, will refer the reader to rule 5-15 in the event the Board offers to enter into a consent agreement following an investigative hearing or recommends conditional admission following a formal hearing.
Accordingly, we amend the Rules of the Supreme Court Relating to Admissions to the Bar as reflected in the appendix to this opinion. The new language is indicated by underscoring; deletions are indicated by struck-through type. These amendments shall take effect immediately upon the release of this opinion and will apply prospectively only.
It is so ordered.
QUINCE, C.J., and PARIENTE, LEWIS, CANADY, POLSTON, LABARGA, and PERRY, JJ., concur.
APPENDIX
3-22.5 Board Action Following an Investigative Hearing. After an investigative hearing, the board may make any of the following determinations:
(a) [NO CHANGE]
(b) The board will offer to the applicant or registrant a Consent Agreement pertaining to drug, alcohol, or psychological problems and subject to the provisions of rule 5-15. In a Consent Agreement, the board is authorized to recommend to the court the admission of the applicant who has agreed to abide by specified terms and *1180conditions on admission to The Florida Bar.
(c)-(d) [NO CHANGE]
3-23.6 Board Action Following Formal Hearing. Following the conclusion of a formal hearing, the board will promptly notify the applicant or registrant of its decision. The board may make any of the following recommendations:
(a) [NO CHANGE]
(b) The applicant be conditionally admitted to The Florida Bar in exceptional cases involving drug, alcohol, or psychological problems on the terms and conditions specified by the board and subject to the provisions of rule 5-15.
(c)-(d) [NO CHANGE]
5-15 Bar Jurisdiction after Admission. If an applicant is granted admission by the court under a Consent Agreement, then the terms and conditions of his or her admission will be administered by The Florida Bar. The board must provide The Florida Bar access to all information gathered by the board on a conditionally-admitted applicant, except information received by the board under a specific agreement of confidentiality or otherwise restricted by law. Conditional admission is limited to persons who will live in Florida, who will be engaged in the practice of law primarily in Florida, and who will be monitored in Florida during the entire period of conditional admission. If the applicant fails to abide by the terms and conditions of admission,_including_fiie_Jrec[uirement_ofJiv: ing in Florida, The Florida Bar is authorized to institute proceedings consistent with the Rules Regulating The Florida Bar as to revocation of the license issued to the applicant under the Consent Agreement. The board must be notified of any disciplinary proceedings and have access to all information relating to the administration of a conditional admission, except information received by The Florida Bar under a specific agreement of confidentiality or otherwise restricted by law.

. A conditional admission is a special admission status sometimes offered to applicants who have a history of drug or alcohol abuse or psychological problems that requires them to comply with specified terms and conditions upon admission. Fla. Bar Admiss. R. 3-22.5, 3-23.6, 5-15. An order granting a conditional admission is usually confidential.